Citation Nr: 9918650	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  92-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an esophageal 
disability, claimed as secondary to service-connected major 
depression with post-traumatic stress disorder (PTSD).

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
and arises from an appeal of a June 1992 decision by the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a throat condition, 
claimed by him to have been secondary to a service-connected 
psychiatric disorder (current diagnosed as major depression 
with PTSD).  In the course of the appeal, the case was 
transferred to the Winston-Salem, North Carolina, VA Regional 
Office (RO) due to the veteran's relocation.

This case was remanded to the regional office of original 
jurisdiction on three occasions for evidentiary and 
procedural development, the first time in October 1993, the 
second time in August 1996, and the most recent remand in 
October 1997.  In the course of this, the RO denied the 
veteran's claim for a TDIU in a February 1998 rating 
decision.  In February 1999, the veteran filed a timely 
notice of disagreement with this decision.  The RO furnished 
him with a statement of the case addressing this issue in 
February 1999 and, in March 1999, he timely filed and 
perfected his appeal of the TDIU denial.  In a February 1999 
decision, following development of the record pursuant to the 
Board remand of October 1997, the RO confirmed its denial of 
the veteran's claim for service connection for an esophageal 
disability.  The case was returned to the Board, and the 
veteran now continues his appeal.  The issues which are 
developed for appellate review by the Board are service 
connection for an esophageal disability (claimed as secondary 
to service-connected major depression with PTSD) and 
entitlement to a TDIU.  The TDIU issue will be addressed in 
the remand portion of this decision.




FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
esophageal disability as secondary to service connected 
psychiatric disability is plausible, and the VA has met its 
duty to assist.

2.  A chronic esophageal disability was not caused or 
aggravated by service connected major depression with PTSD.
 

CONCLUSION OF LAW

The chronic esophageal disability is not secondary to 
service-connected major depression with PTSD.  38 C.F.R. § 
3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on physical 
examination at entry into active duty in April 1944, his 
mouth, throat, neck, and abdomen were clinically normal.  The 
records do not show a diagnosis of a throat or esophageal 
disorder, or treatment for complaints of any symptoms 
pertaining to difficulties with swallowing.  On separation in 
May 1946, the veteran was found to have no physical defects 
on general medical examination.

An undated commendation letter signed by the veteran's 
commanding officer shows that the veteran had been involved 
in a wartime incident in which the naval vessel on which he 
served had been severely damaged by an enemy torpedo attack 
in January 1945.  The letter indicated that the veteran's 
personal efforts had made a material contribution towards 
keeping his damaged ship afloat when the vessel was stranded 
for a period of 18 days following the enemy attack.

VA and private medical records are associated with the file 
and dated from 1962 to 1983.  As they pertain to the 
veteran's psychiatric condition, they show that he was 
examined, counseled, and occasionally hospitalized for 
psychiatric complaints beginning in 1962.  The records 
associated with the file also show that he was awarded Social 
Security Administration (SSA) benefits as of April 1963, and 
that he had been in receipt of these ever since.  Various 
psychiatric and personality diagnoses were noted.  In 1983, 
he was examined by VA and given a definitive psychiatric 
diagnosis of PTSD.  In an August 1983 decision, the 
Huntington, West Virginia, VA Regional Office granted him 
service connection and a 30 percent evaluation for PTSD, 
effective from November 1980 (with a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 from May 1983 to 
July 1983, with resumption of the 30 percent rating 
afterwards).  Subsequently, a diagnosis of major depression 
was associated with the PTSD and, as of an April 1984 rating 
decision, he is service connected and evaluated as 50 percent 
disabled for major depression with PTSD.  This psychiatric 
disorder is the veteran's only service-connected disability.

VA and private psychiatric reports, dated in 1983, show that 
the veteran reported having problems with swallowing, with a 
history which reportedly extended back to either since July 
1976, or alternately since the 1960's, that he was on a diet 
of pureed foods for many years, and that he claimed that he 
had been informed by his physicians that his "throat 
paralysis" was related to his psychiatric problems, either 
as a psychogenic component of his diagnosis or as a side 
effect of his prescribed psychotropic medications.

The report of a December 1983 VA examination shows that the 
veteran reported in his narrative history that he had 
difficulty swallowing since 1976, that this condition had 
been investigated in Florida with x-ray examination, and that 
he was told that this problem he had with swallowing was 
caused by anxiety.  He was diagnosed with dysphagia.  The 
report shows that the dysphagia (the fifth diagnosis listed) 
was initially regarded as secondary to the fourth diagnosis 
listed, which was anxiety.  However, the anxiety diagnosis 
was crossed out in red ink and replaced with a note referring 
to an accompanying psychiatric consultation report.  In the 
accompanying psychiatric evaluation, which was performed by a 
private psychiatrist on behalf of VA, the veteran was 
diagnosed with PTSD and major depression.  

A September 1991 medical treatment report shows that the 
veteran had reported having a history of difficulties with 
swallowing solid food, which he attributed to his nervousness 
from World War II.  A concurrent barium swallow study of his 
esophagus produced a diagnostic impression of esophageal 
peristaltic abnormalities with tertiary esophageal 
contractions, esophageal spasm, and decreased primary 
peristaltic esophageal wave.  

The report of an April 1992 VA esophageal examination shows 
that the veteran was on a pureed diet and complained of a 
history of dysphagia and an inability to eat meat without 
vomiting since 1983.  The report cited the findings of a 
March 1992 VA barium swallow examination which revealed a 
prominent cricopharyngeus muscle, a small esophageal web, and 
a high-grade distal esophageal stricture.  The diagnoses were 
esophageal web and esophageal stricture.

In a written statement dated in October 1992, the veteran's 
private physician, Manuel T. Uy, M.D., told him that he 
exhibited symptoms of a moderately severe neurosis related to 
his wartime experiences, and that "(t)he attacks of neurosis 
could cause dysphagia."

The report of a December 1994 VA nose and throat examination 
shows that the veteran was assessed with a history of 
esophageal web and peristalsis changes and was advised to 
undergo an evaluation by a gastroenterologist.

The report of a February 1995 VA examination of the veteran's 
esophagus shows that he reported a history of dysphagia since 
1979, with an inability to eat anything other than pureed 
foods since that time.  Following a review of findings 
obtained on objective examination (which included a barium 
swallow), he was diagnosed with chronic dysphagia to solid 
foods.  The examiner opined that the veteran probably had a 
chronic esophageal motor disorder, but that there was no 
evidence of an esophageal stricture at that examination.  The 
veteran's diagnoses were a Schatzki's ring, a sliding hiatal 
hernia, and intermittent gastroesophageal reflux disease with 
a prior history of a cervical web.  The examiner's opinion 
was that the chronic dysphagia was related to a nonspecific 
chronic esophageal motor disorder.  (In a May 1995 addendum 
to this report, the VA examiner stated that, in his opinion, 
he did not believe that the veteran's esophageal disorder was 
etiologically related to his neurosis.)

In June 1995, the veteran underwent a private upper 
gastrointestinal examination.  The report of this examination 
shows that a barium swallow was performed which revealed 
narrowing of the cervical esophagus at the level of the 
cricopharyngeus muscle, but with no evidence of a disordered 
swallowing mechanism, no foreign body or stricture, and no 
evidence of aspiration or hiatal hernia.

A series of private treatment reports, dated from 1994 to 
1995, show that in October 1994 the veteran was noted to have 
a history of PTSD and esophageal spasm.  In November 1995, he 
was noted to have gastroesophageal reflux disease, narrowing 
of his cervical esophagus, and anxiety.

In December 1996, the veteran's esophagus was examined by VA.  
The examiner who conducted the evaluation reported that he 
had opportunity to review the veteran's claims folder except 
for the October 1992 statement of Dr. Uy with regard to his 
comment about how the veteran's neurosis could cause 
dysphagia.  Following examination, the veteran was diagnosed 
with a hiatal hernia with distal narrowing and 
gastroesophageal reflux.  In the diagnosis section of the 
examination report, the reviewing VA physician stated that it 
was his opinion that it was unlikely that the veteran's 
digestive disability was caused or aggravated by his 
depression and PTSD.  The physician further stated that he 
agreed with the opinion of the VA examiner who evaluated the 
veteran in February 1995 and concluded that the veteran's 
swallowing symptoms were due to chronic dysphagia related to 
an esophageal motor disorder, and not etiologically related 
to his psychiatric problems.

In October 1997, the Board remanded the case to the RO for 
additional development.  The remand contained specific 
instructions that the RO arrange to have the VA physician who 
examined the veteran's esophagus in December 1996 thoroughly 
review the veteran's claims file in its entirety and then 
present an opinion as to the relationship, if any, between 
his esophageal disability and his psychiatric disability.  
The remand also specifically instructed that the October 1992 
statement of Dr. Uy be addressed by the VA examiner, with a 
detailed response explaining why he agreed or disagreed with 
its content.  In the course of developing the case, the RO 
sought to obtain copies of the complete set of medical 
records relied upon by SSA in its 1963 determination that the 
veteran was entitled to an award of SSA benefits, pursuant to 
38 U.S.C.A. § 5107(a) (1991 & Supp. 1999), and the holdings 
of the United States Court of Appeals for Veterans Claims in 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson 
v. Brown, 4 Vet. App. 565 (1993); and Baker v. Brown, 11 Vet. 
App. 163 (1998) (VA's duty to assist includes a duty to 
obtain SSA records.)  In an April 1998 reply to the RO's 
request for copies of the records, however, SSA reported that 
it was unable to locate the veteran's SSA claims folder after 
an exhaustive search, and that it was quite possible that his 
folder had been destroyed as part of SSA's regular files 
inactivation process.

Pursuant to the remand, the RO attempted to locate the VA 
physician who examined the veteran in December 1996.  
However, the RO learned that this physician was no longer a 
member of the VA medical facility at which the veteran was 
examined.  In lieu of this, the veteran's claims file was 
submitted to a different VA physician who reviewed the file 
in its entirety, including the October 1992 statement of Dr. 
Uy, in preparation for expressing his professional opinion 
and commentary.  In his report, the VA physician noted that 
there was mention of several upper gastrointestinal and 
esophageal x-rays in the file, many of which contained very 
dissimilar interpretations.  He observed that some 
abnormalities described in these reports were seen on one 
examination but not on others, but he opined that these 
abnormalities were still present in the veteran.  (As an 
example, he stated that sliding hiatal hernias and Schatzki's 
ring are conditions which are frequently not seen on serial 
x-rays even when each condition is known to be present.)  The 
physician commented that this variation in radiologists' 
interpretations of x-rays was one of the reasons why 
physicians desired to have old x-ray films available for 
comparison.  The examiner stated that he had no other 
explanation for the variation encountered in the several 
different x-ray reports associated with the veteran's file.  
He stated that the veteran's file had previously been 
reviewed by two VA examiners, including a gastrointestinal 
consultant, and that he was unable to give an explanatory 
comment as to the reason for Dr. Uy's statement which 
associated a causal relationship between the veteran's 
neurosis and his dysphagia, nor could the VA physician 
explain the note referring to an alleged evaluation in 
Florida in 1976, as mentioned on the narrative history 
portion of the December 1983 VA examination (i.e., the 
veteran reported that he had difficulty swallowing since 
1976, that this condition had been investigated in Florida 
with x-ray examination, and that he had been told that this 
swallowing problem was caused by anxiety).  The examiner 
expressed his opinion that there was no justification for Dr. 
Uy's remarks or for those mentioned during VA examination in 
December 1983, and re-stated that the VA physician who 
generated the February 1995 examination report and May 1995 
addendum, and the VA physician who wrote the December 1996 
examination report, were both in agreement in their mutually 
shared opinion that the veteran's esophageal symptoms were 
caused by a chronic esophageal motor problem and were not 
caused or aggravated by his PTSD.

II.  Analysis

The veteran's claim of service connection for an esophageal 
disability as secondary to his service-connected psychiatric 
disorder is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999), in that it is not 
inherently implausible in view of the October 1992 medical 
statement of his private physician, Manuel T. Uy, M.D., who 
commented that a neurosis could cause dysphagia.  Relevant 
evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 
1991).  Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen 
v. Brown, 7 Vet.App. 439 (1995), the United States Court of 
Appeals for Veterans Claims held that the term "disability" 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. 
§ 3.310(a) (1998), when the veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  

The evidence shows that the veteran's esophageal disability 
has been diagnostically characterized as a variety of 
conditions.  These include esophageal peristaltic 
abnormalities with tertiary esophageal contractions, 
esophageal spasm, decreased primary peristaltic esophageal 
wave, a prominent cricopharyngeus muscle, a small esophageal 
web, a high grade distal esophageal stricture, a Schatzki's 
ring, a sliding hiatal hernia, gastroesophageal reflux 
disease, a prior history of a cervical web, and also 
narrowing of the cervical esophagus at the level of the 
cricopharyngeus muscle.  The veteran's sole service-connected 
disability is major depression with PTSD.  In order for the 
veteran to prevail on his claim he must present objective 
medical evidence which would demonstrate that it is at least 
as likely as not that his diagnosed esophageal disorder, 
which includes any diagnosis described above, is due to or 
the result of or aggravated by his service-connected 
psychiatric disability.  

In support of his claim, the veteran has presented the 
October 1992 statement of his private physician, Manuel T. 
Uy, M.D., in which Dr. Uy wrote that the veteran's neurosis 
could cause dysphagia.  Also in support of his claim are the 
veteran's personal accounts of his opinion that his 
swallowing problems were caused by or were a component of his 
psychiatric diagnoses or that the psychotropic medication 
prescribed to control his psychiatric symptoms had produced a 
side-effect manifest by swallowing difficulties.  The 
veteran's personal opinion on the etiology of his swallowing 
disability may not be considered to be of any probative value 
as the veteran is not a medical professional trained in 
rendering medical opinions.  

Moreover, Dr. Uy's statement is outweighed by the probative 
value of the opinion of the VA physician who examined the 
veteran in February 1995 (and who wrote the May 1995 
addendum), and the opinion of the VA physician who examined 
the veteran in December 1996.  Both physician's concluded 
that there was no relationship between the veteran's 
esophageal disorder and his service-connected psychiatric 
diagnoses, though there existed some problems regarding the 
adequacy of the 1995 examiner's opinion, and the 1996 
examiner had admitted that he did could not find and address 
Dr. Uy's statement and so thus did not have the benefit of a 
full review of the entire evidence of record before 
presenting his conclusions.  To rectify any potential defects 
and resolve any lingering ambiguities, a third VA physician 
was presented with the record and asked to review it and 
provide commentary and opinion.  In February 1999, following 
his thorough review of all medical evidence associated with 
the file, including the opinion of Dr. Uy, the third VA 
examiner concurred with the opinions of the 1995 and 1996 VA 
examiners in concluding that there was no relationship 
between the veteran's service-connected psychiatric diagnoses 
and his esophageal disability, and additionally found nothing 
in the evidence which could adequately explain or objectively 
support Dr. Uy's opinion that the veteran's psychiatric 
disability caused dysphagia.  In essence, the probative value 
of Dr. Uy's statement is outweighed by the merits of the 
countering opinions of three VA physicians.  This is 
especially so in view of the conclusion that there exists an 
organic disability, or chronic esophageal motor disorder, 
which accounts for the veteran's complaints.  The 
preponderance of the evidence is against the veteran's claim, 
and service connection for an esophageal disability, claimed 
as secondary to a service-connected psychiatric disability, 
must be denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an esophageal disability, claimed as 
secondary to service-connected major depression with PTSD, is 
denied.


REMAND

The veteran's claim of entitlement to a TDIU is well grounded 
as he contends that he is unable to maintain gainful 
employment as a result of his service-connected major 
depression with PTSD.  Like a claim for an increased 
evaluation, a TDIU claim is well grounded because the 
claimant in a TDIU case is basically asserting that a 
condition or a group of conditions for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected psychiatric 
disability is productive of individual unemployability and is 
thus worse than currently evaluated.  He has thus stated a 
well-grounded claim, and the VA has a duty to assist him in 
developing the facts pertinent to his claim.  38 C.F.R. § 
3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A review of the medical evidence associated with the record, 
as it pertains to the veteran's service-connected psychiatric 
disorder, shows that the last VA psychiatric evaluation of 
record was the examination conducted in December 1983, over 
15 years prior to the current appeal.  Thereafter, the 
evidence is practically devoid of records showing psychiatric 
treatment of the veteran except for a single VA report 
showing treatment for anxiety in December 1990.  It is not 
possible to determine at present whether the records 
associated with the claims file represent the complete 
history of the veteran's psychiatric treatment since 1983, 
and therefore the appeal should be remanded to the RO to 
investigate whether or not there are additional records which 
need to be obtained and included in the evidence.  In any 
case, there is no evidence which shows the current state of 
the veteran's service-connected major depression with PTSD.  

As the Board has conceded that the veteran has established a 
well-grounded claim for a TDIU, fulfillment of VA's duty to 
assist requires that the case be remanded so that he may be 
provided with a thorough and contemporaneous psychiatric 
examination which will address all aspects of his mental 
disorder and include in its report a detailed discussion of 
how the symptoms and other manifestations of his service-
connected psychiatric disability impacts upon his social and 
industrial capacity.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 19.9 
(1998); Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. 
Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 
114 (1996); See Fenderson v. West, 12 Vet. App. 119 (1999).

(As previously discussed, the records pertaining to the 
veteran's claim for SSA benefits in the early 1960's are not 
obtainable and are believed to have been destroyed by SSA.  
Thus, no further attempt to obtain these erstwhile relevant 
records is necessary.)

For the reasons stated above, the Board finds that further 
development of the case is required.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and request that he provide identifying 
information regarding where and from 
whom he received psychiatric treatment 
and/or counseling for his service-
connected major depression and PTSD 
since December 1983, whether the 
provider is VA or private, including the 
address of the treating psychiatrist(s), 
physician(s), psychologist(s), or 
counselor(s).  The RO should obtain a 
signed waiver (where necessary) for the 
release of these records to VA.  The RO 
should then contact the psychiatrist(s), 
physician(s), psychologist(s), or 
counselor(s) and request copies of the 
veteran's medical and/or counseling 
records not already on file and 
associate them with the record evidence 
in the veteran's claims file, pursuant 
to the provisions of 38 C.F.R. § 3.159 
(1998).

2.  Following completion of the above 
action, the veteran should be afforded a 
VA psychiatric examination to determine 
the effect of his service connected 
psychiatric disability on his ability to 
be gainfully employed.  The importance of 
appearing for the examination and the 
consequences for failing to do so should 
be made known to the veteran.  The claims 
folder must be made available to the 
psychiatric examiner prior to the 
examination.  The examiner should 
evaluate the veteran with a Global 
Assessment of Functioning (GAF) score.  
All indicated tests deemed appropriate 
must be performed.  In making the 
determination as to the veteran's ability 
to be gainfully employed, neither his 
age, nor any disability other than his 
service-connected psychiatric condition, 
may be considered.

3.  The RO should review the reports of 
the above ordered examination and all 
evidence obtained.  Any further action 
deemed necessary should be undertaken.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and place and of the 
consequences of his failure to appear 
should be included in the claims folder.  
The claim should then be considered 
under the provisions of 38 C.F.R. 
§ 3.655 (1998), and a supplemental 
statement of the case discussing this 
regulation should be issued.  If the 
veteran does appear for the examination, 
the RO should adjudicate the claim of 
entitlement to a TDIU on the merits.  If 
the decision is unfavorable to the 
veteran, the RO should furnish him and 
his representative a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999).

Thereafter, the veteran and his representative should be 
given an opportunity to respond.  No action is required of 
the veteran until he receives further notice.  The purposes 
of this remand are to comply with due process and to obtain 
additional evidence.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

